DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
The closest prior art is Kano et al. (U.S. Patent Publication 20160357331 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “a piezoelectric polymer layer including a contact hole; and a touch detection electrode formed on the first main surface of the piezoelectric polymer layer and on an inside of the contact hole and that is connected to the detection circuit via the first reception line; and a dummy electrode that is formed at a position on the second main surface, which is opposed to the touch detection electrode, and that is not connected to the driving circuit, is not connected to the detection circuit, and is electrically connected to a portion of the touch detection electrode that is formed on the inside of the contact hole.", in the context of the rest of the claimed limitations.

	Claims 2, 5 – 7 depend on claim 1 and are found allowable for at least the same reason as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693